*308
ORDER

PER CURIAM.
Appellant James Williams (“Defendant”) appeals the judgment entered upon his conviction by a jury for one count of first-degree murder, one count of assault in the first degree, and two counts of armed criminal action. Defendant raises two points on appeal. First, he contends that the trial court erred when it denied his motion for judgment of acquittal because the evidence was insufficient to support the jury’s finding that defendant “coolly deliberated” in causing the death of the victim. Second, Defendant claims that the trial court plainly erred when it overruled trial counsel’s objection to the prosecutor’s closing argument. We have reviewed the briefs of the parties and the record on appeal and find no error of law. A detailed opinion would be of no precedential value. We have, however, provided the parties with a brief memorandum opinion, for them information only, explaining the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).